Affirmed as Modified; Opinion Filed November 29, 2017.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01393-CR
                                     No. 05-16-01394-CR
                                     No. 05-16-01395-CR
                                     No. 05-16-01396-CR
                      ANTHONY MAURICE HUMPHREY, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
       Trial Court Cause Nos. F15-54229-L, F15-56573-L, F15-71388-L, F15-71389-L

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Lang
        Anthony Maurice Humphrey waived a jury trial and pleaded guilty to aggravated assault

with a deadly weapon, aggravated robbery with a deadly weapon, compelling prostitution of a

child younger than eighteen years, and trafficking a person younger than eighteen years for

prostitution.   After finding appellant guilty of all four offenses, the trial court assessed

punishment at thirty years’ imprisonment for the aggravated robbery conviction and twenty

years’ imprisonment each for the aggravated assault, compelling prostitution, and trafficking

convictions. See TEX. PENAL CODE ANN. §§ 20A.02(b), 22.02(b), 29.03(b), 43.05(b) (West 2011

& Supp. 2017). On appeal, appellant’s attorney filed a brief in which she concludes the appeals

are wholly frivolous and without merit.     The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel).

       Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals.

       Although not an arguable issue, we note a few clerical errors in the trial court’s

judgments. The record shows the attorney representing the State during the plea hearing was

Brooke Grona-Robb, and Hilary Wright was the attorney representing the State during the

sentencing hearing. The trial court’s judgments incorrectly recite only Brooke Grona-Robb

represented the State. Additionally, the record shows appellant entered open guilty pleas to the

charges in the indictments in each case. The trial court’s judgments, however, incorrectly state

terms of plea bargain agreements. Accordingly, on our own motion, we modify each judgment

as follows: (1) the section entitled “attorney for state” is “Brooke Grona-Robb and Hilary

Wright,” and (2) the section entitled “terms of plea bargain” is “open.” TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals have authority

to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas 2009, no

pet.) (same).




                                               –2–
       As modified, we affirm the trial court’s judgments.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47
161393F.U05




                                              –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY MAURICE HUMPHREY,                           On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F15-54229-L.
No. 05-16-01393-CR         V.                       Opinion delivered by Justice Lang. Justices
                                                    Brown and Whitehill participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Attorney for State” is modified to show “Brooke Grona-Robb and
Hilary Wright.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 29th day of November, 2017.




                                              –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY MAURICE HUMPHREY,                           On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F15-56573-L.
No. 05-16-01394-CR         V.                       Opinion delivered by Justice Lang. Justices
                                                    Brown and Whitehill participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Attorney for State” is modified to show “Brooke Grona-Robb and
Hilary Wright.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 29th day of November, 2017.




                                              –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY MAURICE HUMPHREY,                           On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F15-71388-L.
No. 05-16-01395-CR         V.                       Opinion delivered by Justice Lang. Justices
                                                    Brown and Whitehill participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Attorney for State” is modified to show “Brooke Grona-Robb and
Hilary Wright.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 29th day of November, 2017.




                                              –6–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY MAURICE HUMPHREY,                           On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F15-71389-L.
No. 05-16-01396-CR         V.                       Opinion delivered by Justice Lang. Justices
                                                    Brown and Whitehill participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Attorney for State” is modified to show “Brooke Grona-Robb and
Hilary Wright.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 29th day of November, 2017.




                                              –7–